Citation Nr: 0830336	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-11 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1949 to November 
1952.  He died in January 1987.  The appellant is claiming 
benefits as the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in January 1987 was caused by acute 
myocardial infarction, with ventricular fibrillation as an 
underlying cause leading to the immediate cause of death.  

2.  At the time of the veteran's death, he did not have any 
service-connected disabilities, and he did not have any 
pending claims for VA benefits.  

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's heart 
condition was manifested during active service or within the 
first post-service year, or that his death was caused or 
contributed to by any other disease or injury incurred in or 
aggravated during service.  

4.  The appellant filed her claim for DIC, including accrued 
benefits, in January 2004.  




CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease which was incurred in or aggravated by 
active military service, or which may be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), (c), 3.307, 3.309, 
3.312 (2007).  

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in March and April 2004 which 
fully addressed all required notice elements and were sent 
prior to the initial RO decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate her claim for cause of the veteran's death and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.

With respect to the appellant's claim for accrued benefits, 
VCAA notice is not required because, as explained below, the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  In support of 
her claim, the appellant has submitted medical records from 
various private physicians who treated the veteran before his 
death.  In this regard, the Board notes the RO attempted to 
obtain additional medical records from the various private 
health care providers who treated the veteran, as well as 
records from the Social Security Administration.  However, 
the RO was informed that these records are no longer 
available, likely due to the lapse of time between the 
veteran's treatment and death in the late 1980s and the date 
this claim was initiated in 2004.  Although it is unfortunate 
that the veteran's medical records are no longer available, 
the Board notes the record does contain the medical records 
submitted by the appellant and the veteran's service medical 
records and death certificate, which the Board finds is 
sufficient evidence to decide this claim, for reasons 
explained herein.  It is therefore the Board's conclusion 
that no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1331 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

The veteran died in January 1987.  At the time of his death, 
the veteran did not have any service-connected disabilities.  
The official certificate of death lists acute myocardial 
infarction as the immediate cause of death, with ventricular 
fibrillation as an underlying cause leading to the immediate 
cause.  

The appellant contends that, during service and prior to his 
death, the veteran suffered from various disabilities, 
including fungus infection of the perineum, which were either 
incurred during service or as a result of service.  She has 
asserted that the fungus never completely healed, and that 
either the seed or white blood cells from the fungus caused 
the infection to spread to his vital organs, which caused his 
death several years later.  

However, after careful review of the evidence, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for the cause of the veteran's death, 
as there is no indication that the heart condition from which 
the veteran died was incurred in or otherwise related to his 
military service, or that his death was due to any other 
disability that was incurred in or aggravated by service.  

As noted, the death certificate indicates the veteran's death 
was caused by acute myocardial infarction, due to or a 
consequence of ventricular fibrillation.  The veteran did not 
have a service-connected heart disability, and the evidence 
shows he did not seek entitlement to service connection for a 
heart disability prior to his death.  In this regard, the 
service medical records are negative for any complaints, 
treatment, or findings related to a heart disability.  In 
fact, the first time the veteran is shown to have a heart 
disability after service was in November 1980, which the 
Board notes is more than 25 years after he was separated from 
service.  At that time, a Dr. B.C. noted the veteran was 
being treated for recurrent paroxysmal atrial flutter 
fibrillation, and that he had been having difficulties with 
his heart rhythm over the previous six months.  Subsequent 
medical records show the veteran continued to suffer from and 
receive treatment for cardiac arrhythmias, atrial 
fibrillation, congestive heart failure, and left ventricular 
dysfunction.  See private medical records dated from November 
1980 to September 1984.  

The evidence clearly shows the veteran suffered from a heart 
disorder, which ultimately caused his death.  However, there 
is no competent evidence of record which establishes that the 
veteran's heart condition was incurred in or otherwise due to 
service or that his heart condition was manifested during the 
first post-service year.  As noted, the evidence shows the 
veteran did not complain of, or seek treatment for, a heart 
disability during service, and he is not shown to have a 
heart disability until more than 25 years after separation 
from service.  In addition, there is no competent medical 
opinion of record which establishes that the veteran's heart 
disability was related to his military service.  Therefore, 
the Board finds the preponderance of the evidence is against 
a finding that the cause of the veteran's death, e.g., 
myocardial infarction due to ventricular fibrillation, was 
manifested during military service or his first post-service 
year.  

As to the appellant's argument that the veteran's fungus 
infection of the perineum caused his death, the record shows 
that the veteran sought entitlement to service connection for 
this disability prior to his death but his claim was denied 
in a May 1985 Board decision.  In denying service connection 
for a fungus infection of the perineum, the Board noted that 
the veteran received treatment for phimosis with cellulitis, 
mid dermatophytosis, and possible pityriasis rosea affecting 
his penis during service, but there was no evidence of fungus 
of the perineum shown in service.  

In evaluating the present claim, the Board notes that the 
appellant's argument does not assist her in establishing 
entitlement to the benefit sought because, as noted, there is 
no competent evidence which shows his fungus infection was 
incurred in service and there is no evidence of record which 
shows that the fungus infection so contributed substantially 
or materially to death that it combined to cause death, or 
aided or lent assistance to the production of death.  In this 
regard, the Board notes the only evidence of record which 
relates the veteran's death and military service consists of 
the appellant's own statements.  The Board does not doubt 
that the appellant sincerely believes the veteran's death was 
due to, or accelerated by, a disability or disabilities 
incurred during his military service; however, she is not 
competent to render an opinion on matters requiring medical 
knowledge, such as causation or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The determination as 
to whether there is a relationship between a person's 
disability and death requires a sophisticated, professional 
opinion, and there is no such opinion in the evidence here 
which relates the veteran's death to his military service, 
including any disability claimed to have been incurred 
therein.  

In sum, the Board finds the preponderance of the evidence is 
against the appellant's claim, because the most competent and 
probative evidence of record preponderates against a finding 
that the immediate cause of the veteran's death, acute 
myocardial infarction, was incurred in or aggravated by 
service or that his death was caused or contributed to by a 
disease or injury that was incurred in or aggravated by 
service.  Therefore, although we are sympathetic with the 
appellant's loss of her husband, and have high regard for his 
honorable and valorous service to our Nation during the 
Korean Conflict, for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

B.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  (The Board notes in passing that 
38 U.S.C.A. § 5121(a) was amended to remove a previous two-
year limitation on the receipt of accrued benefits, effective 
for deaths occurring on or after December 16, 2003.  See 
Veterans Benefits Act of 2003, Public Law No. 108-183, 117 
Stat. 2651.)  

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
by a surviving spouse shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. 
§ 3.152(b).  

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  

In this case, the veteran died in January 1987.  Review of 
the record reveals the appellant filed her claim for DIC 
benefits, including accrued benefits, in January 2004, which 
was not within one year of his death.  In addition, the Board 
notes that, at the time of the veteran's death, he did not 
have any service-connected disabilities; nor did he have a 
claim for VA benefits pending.  In this regard, the Board 
notes that, before he died, the veteran had attempted to 
establish entitlement to service connection for chronic 
prostatitis and fungus of the perineum.  However, his claims 
were denied in a May 1985 Board decision, and the veteran did 
not initiate an appeal as to the Board's determination before 
his death.  The Board notes the appellant has asserted the 
veteran was too sick to appeal the decision.  Although we are 
sympathetic to the appellant in this regard, the Board is 
bound by the laws enacted by Congress and the regulations of 
the Department, and the law requires that a claim be pending 
at the time of death in order to warrant accrued benefits.  
See 38 U.S.C.A. § 7104(c).  As a result, the Board finds the 
veteran did not have any claims pending at the time of his 
death, as his service connection claims had been disallowed 
by the RO and were not appealed prior to his death.  See 
38 C.F.R. § 3.160 (c), (d).  

Therefore, because the appellant did not file her claim for 
accrued benefits within one year of the veteran's death, and 
because the veteran did not have any service-connected 
disabilities or pending claims at the time of his death, the 
appellant is not legally entitled to accrued benefits.  See 
38 C.F.R. §§ 3.1000(c), 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, and therefore the appellant's claim must be denied 
because of the absence of legal entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to accrued benefits is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


